DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a Non-Final rejection on the merits of this application. Claims 1-20 are rejected and currently pending, as discussed below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/2022 has been entered.
 
Response to Arguments
Applicant’s amendments and arguments, filed 03/21/2022, with respect to the 35 U.S.C. 101 rejections of Claims 1-20 have been fully considered and are persuasive.  The rejections of 12/21/2021 has been withdrawn. 
Applicant’s amendments and arguments, filed 03/21/2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of further limiting amendments made to the claims, changing the scope of the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

US 20130191246 A1, filed 01/23/2012, hereinafter “Calman", further in view of
US 20200387948 A1, filed 10/16/2015, hereinafter "Kurani",
US 20150356759 A1, filed 06/05/2014, hereinafter “Delling”,
US 20180314991 A1, filed 05/25/2016, hereinafter "Grundberg" , and
US 20200173789 A1, filed 12/04/2018, hereinafter “Kelleher”.

Regarding Claim 1, Calman teaches:
A wayfinding system for providing, on an electronic facility map, a route between waypoints within a facility, the wayfinding system comprising: (figure 2)
a mobile device which stores a facility map, facility metadata and item information in a memory of the mobile device, the mobile device configured to: (see at least [0031] and figure 3, mobile device 300 and [0036], wayfinding chip 380 of mobile device 300 that stores facility maps, planogram data (facility metadata), and data associated with products in a facility (item information))
present a user interface on a display of the mobile device; (see at least [0040], user interface 336/340 of mobile device 300)
receive a user selection of the plurality of items as a set of waypoints via the user interface; wherein each waypoint represents a location within the facility (see at least [0050], wherein the user inputs at least one product via the mobile device interface, the locations of the products forming waypoints to be routed to, and [0022], wherein each product requested, or waypoint, has a location in the facility)
set, by a central processing unit of the mobile device, one or more requirements for plotting a route traversing the set of waypoints; (see at least [0064]-[0067], wherein the requirements for determining the route include user preferences, ease of transport, product order, user goals, etc.)
Calman remains silent on:
store a facility directory,
display the facility directory via the user interface, 
wherein the facility directory lists a plurality of items; and wherein each of the plurality of items is associated with at least one location within the facility;
generate, by a central processing unit of the mobile device, a navigation graph of the traversable areas connecting the set of waypoints based on the facility metadata;
wherein the navigation graph includes nodes representing the set of waypoints and at least one of turns, intersections, and obstructions; 
determine, by a graphics processing unit of the mobile device, a shortest traversable path between each waypoint and every other waypoint based on the navigation graph; 
wherein generating the navigation graph by the central processing unit and determining the shortest traversable path between each waypoint and every other waypoint is performed concurrently
and plot, by the graphics processing unit, the route traversing the set of waypoints, wherein the route is plotted according to the one or more requirements, and wherein the route is optimized in real-time and by varying an order of the set of waypoints iteratively.
However, Calman does teach a method of determining a route to each product via the shortest absolute distance from the user to the product (see at least [0062]) and providing the route to the user (see at least [0069]), although not via a navigation graph. 
Kurani teaches:
store a facility directory, (see at least [0026], wherein the mobile device stores a product database, or list of items sold at a store, for a facility)
display the facility directory via the user interface, wherein the facility directory lists a plurality of items; and wherein each of the plurality of items is associated with at least one location within the facility; (figure 3, wherein the user selects waypoints via a product list displayed on the user interface and [0066], wherein the product database, or facility directory includes the location(s) associated with the product within the merchant location, or facility)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Calman with the facility directory and facility directory display of Kurani. It would have been obvious to modify because doing so allows users selecting products to visit in a store to be provided with targeted recommendations in combination with the merchant’s directory, as recognized by Kurani (see at least [0002] and [0015]). 
Delling teaches:
generate, by a central processing unit of the mobile device (see at least figure 2, step 210 and Claim 18, wherein the CPU generates preprocessed data comprising a navigation graph), a navigation graph of the traversable areas connecting the set of waypoints (see at least [0043]-[0046] and figure 3, steps 320-330, wherein an overlay graph H (navigation graph) is generated by partitioning the received network (metadata) into cells containing all vertices (waypoints) connected by boundary edges. This generation is performed in the metric-independent preprocessing step.)
wherein the navigation graph includes nodes representing at least one of turns, intersections, and obstructions; (see at least [0035], wherein the navigation graph includes vertices (nodes) representing intersections, Due to the “at least one” limitation used, any prior art where the navigation graph includes nodes representing intersections reads on this limitation)
determine, by a graphics processing unit of the mobile device, a shortest traversable path between each waypoint and every other waypoint based on the navigation graph;  (see at least [0048] and figure 3, wherein a shortest path is determined for every pair of boundary vertices in each cell, or each waypoint and every other waypoint, based on the overlay graph H. This determining is performed in the metric customization step. Additionally, see at least [0047], figure 2, step 220, figure 3, step 340, and Claims 1, 7, 14, and 18, wherein the metric customization step is performed by the GPU of the mobile device.)
wherein generating the navigation graph by the central processing unit and determining the shortest traversable path between each waypoint and every other waypoint is performed concurrently (see at least [0121]-[0122] and figure 12, steps 1210-1220, wherein the metric-independent preprocessing phase (generation of the navigation graph, as discussed above), and the metric customization phase (determining the shortest traversable path between each waypoint, as discussed above) are performed in parallel in order to reduce GPU-CPU data transfer time needed)
and wherein the route is optimized in real-time (see at least [0034], [0038], and [0041], wherein the route is optimized in view of various metrics in real-time)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Calman and Kurani with Delling’s technique of concurrently using the CPU to generate a navigation graph and using the GPU to determine a shortest path between each waypoint. It would have been obvious to modify because doing so enables real-time queries and fast metric updates by utilizing the GPU to increase performance, as recognized by Delling (see at least [0005]-[0007] and [0122]).
Grundberg teaches:
a navigation graph … based on the facility metadata; wherein the navigation graph includes nodes representing the set of waypoints; (see at least [0068]-[0069] and figure 4, wherein the user terminal (containing a CPU 142) takes the list of items to route to and generates an undirected graph with the item locations (waypoints) from facility metadata as nodes)
and plot, by the graphics processing unit (see at least [0093], wherein processor 142 includes logic to decode media files, or a GPU), the route traversing the set of waypoints, wherein the route is plotted according to the one or more requirements. (see at least [0071], wherein a traveling salesman problem or similar algorithm is used to plot a route traversing all of the waypoints)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Calman, Kurani, and Delling with the navigation graph generation including nodes representing waypoints of Grundberg. It would have been obvious to modify because doing so allows dynamic optimized routing for users, allowing users to be given an individually tailored route through a facility, as recognized by Grundberg (see at least [0006]-[0011]). 
Kelleher teaches:
and wherein the route is optimized by varying an order of the set of waypoints iteratively. (see at least [0040]-[0041], wherein a route is optimized by iterating through cluster ordering module 208 to optimize fitness parameters, and see at least [0032]-[0033] and [0041], wherein each variation of the order of the set of clusters, or waypoints, is checked for fitness)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Calman, Kurani, Delling, and Grundberg with Kelleher’s technique of optimizing the route by varying an order of the set of waypoints iteratively. It would have been obvious to modify because doing so enables route optimization that can automatically and efficiently develop routes that pass through a large number of locations, as recognized by Kelleher (see at least [0004]).

Regarding Claim 2, Calman, Kurani, Delling, Grundberg, and Kelleher in combination teach all of the limitations of Claim 1 as discussed above, and Calman additionally teaches:
wherein the mobile device is further configured to display the route traversing the set of waypoints on the facility map. (see at least [0082] and figure 6)

Regarding Claim 3, Calman, Kurani, Delling, Grundberg, and Kelleher in combination teach all of the limitations of Claim 1 as discussed above, and Calman additionally teaches:
wherein the mobile device is further configured to receive one or more updates and adjust the route based on the one or more updates. (see at least [0073]-[0074], wherein the mobile device receives updates of the user’s location and adjust the routes based on any deviations from the route)

Regarding Claim 4, Calman, Kurani, Delling, Grundberg, and Kelleher in combination teach all of the limitations of Claim 1 as discussed above, and Calman additionally teaches:
wherein the display of the mobile device is a touch screen display, and wherein the mobile device is configured to receive the user selection by detecting a touch on items listed in the facility directory. (see at least [0040], wherein the user interface comprises a touch screen, and the user inputs their data through the touch-screen)

Regarding Claim 5, Calman, Kurani, Delling, Grundberg, and Kelleher in combination teach all of the limitations of Claim 1 as discussed above, and Calman remains silent on:
wherein the mobile device is further configured to display item information for each item listed in the facility directory.
Kurani teaches:
wherein the mobile device is further configured to display item information for each item listed in the facility directory. (see at least figure 3, wherein the brand of each item in the facility directory is displayed)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the wayfinding system of Calman, Kurani, Delling, Grundberg, and Kelleher with the facility directory item information display of Kurani. It would have been obvious to modify because doing so allows users selecting products to visit in a store to be provided with specific, targeted recommendations in combination with the merchant’s directory, as recognized by Kurani (see at least [0002] and [0015]).

Regarding Claim 6, Calman, Kurani, Delling, Grundberg, and Kelleher in combination teach all of the limitations of Claim 1 as discussed above, and Calman additionally teaches:
wherein the mobile device is further configured to determine, by the central processing unit, a time estimate for traversing the route. (see at least [0023], wherein the length of time the user will spend on the route is estimated)

Regarding Claim 8, Calman, Kurani, Delling, Grundberg, and Kelleher in combination teach all of the limitations of Claim 1 as discussed above, and Calman additionally teaches:
a backend system, wirelessly connected to the mobile device, and configured to: (see at least [0035] and [0039], wherein wayfinding application 321 is run from a website, or backend, connected to the mobile device through a network)
store the electronic facility map, the facility directory and the facility metadata in a database; provide the electronic facility map, the facility directory and facility metadata to the mobile device; (see at least [0029], wherein the network stores and transfers product lists (directory), planograms (item information), and facility maps to the mobile device)
receive the user selection as the set of waypoints from the mobile device; (see at least [0050] and figure 5A, step 502, performed by wayfinding application 321)
set one or more requirements for plotting the route traversing the set of waypoints; (see at least [0062]-[0067] and figure 5B, step 514, performed by wayfinding application 321)
determine the time estimate for traversing the route; (see at least [0023], wherein the length of time the user will spend on the route is estimated)
and provide the route and the time estimate to the mobile device in near real-time. (see at least [0062] and figure 5B, steps 514 and 522-524, wherein wayfinding application 321 continuously provides the determined route and estimated travel time to the mobile device in real-time, updating it whenever needed)
Calman remains silent on:
generate the navigation graph based on the facility metadata; 
determine, a shortest traversable path between each waypoint and every other waypoint based on the navigation graph; 
plot the route traversing the set of waypoints according to the one or more requirements; 
Grundberg teaches:
generate the navigation graph based on the facility metadata; (see at least [0068]-[0069] and figure 4, wherein the user terminal (containing a CPU 142) takes the list of items to route to and generates an undirected graph with the item locations (from facility metadata) as nodes)
determine a shortest traversable path between each waypoint and every other waypoint based on the navigation graph; (see at least [0083]-[0084], wherein the edges between nodes in the graph are set as the shortest possible distances between each pair of nodes determined from crowdsourced data)
plot the route traversing the set of waypoints according to the one or more requirements. (see at least [0071], wherein a traveling salesman problem or similar algorithm is used to plot a route traversing all of the waypoints)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Calman, Kurani, Delling, Grundberg, and Kelleher with the navigation graph generation, shortest traversable path determination, and route plotting of Grundberg. It would have been obvious to modify because doing so allows dynamic optimized routing for users, allowing users to be given an individually tailored route through a facility, as recognized by Grundberg (see at least [0006]-[0011]).

Regarding Claim 9, Calman, Kurani, Delling, Grundberg, and Kelleher in combination teach all of the limitations of Claim 8 as discussed above, and Calman additionally teaches:
a facility device, connected to the backend system, and configured to edit and provide the facility directory and item information to the backend system in real-time. (see at least [0030] and figure 4, financial institution banking system 400 which provides information on businesses/vendors/manufacturers of products to the network)

Regarding Claim 10, Calman, Kurani, Delling, Grundberg, and Kelleher in combination teach all of the limitations of Claim 8 as discussed above, and Calman additionally teaches:
an administrator device, connected to the backend system, and configured to edit and provide the facility map, the facility directory, the facility metadata and item information to the backend system in real-time. (see at least [0029]-[0030], facility device 220 which provides product lists, location information, planograms, and facility maps to the network on a regular basis)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Calman, Kurani, Delling, Grundberg, and Kelleher as applied to claims above, and further in view of US 20170108339 A1, filed 10/20/2015, hereinafter "Silverstein".

Regarding Claim 7, Calman, Kurani, Delling, Grundberg, and Kelleher in combination teach all of the limitations of Claim 6 as discussed above, and Calman remains silent on:
wherein the mobile device is further configured to provide an alert at increments approaching the time estimate.
Silverstein teaches:
wherein the mobile device is further configured to provide an alert at increments approaching the time estimate. (see at least [0082] and figure 3, step 215)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the wayfinding system of Calman, Kurani, Delling, Grundberg, and Kelleher with the time estimate alerting of Silverstein. It would have been obvious to modify because doing so allows users of indoor wayfinding systems to reach their destinations in time, as recognized by Silverstein (see at least [0012]).

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Calman, Kurani, Delling, Grundberg, and Kelleher as applied to Claim 8 above, and further in view of US 20150241222 A1, filed 02/26/2014, hereinafter "Majumdar".

Regarding Claim 11, Calman, Kurani, Delling, Grundberg, and Kelleher in combination teach all of the limitations of Claim 8 as discussed above, and Calman remains silent on:
a geographical information system (GIS), hosted internally by the backend system or supplied externally to the backend system, 
configured to store the electronic facility map, the facility directory and facility metadata. 
Majumdar teaches:
a geographical information system (GIS), hosted internally by the backend system or supplied externally to the backend system, (see at least [0024], GIS database 110 connected externally to the network 20, and GIS augmentation function 130)
configured to store the facility map, the facility directory and facility metadata. (see at least [0031], wherein GIS database includes maps, floor plans, blueprints, and other location information)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the wayfinding system of Calman, Kurani, Delling, Grundberg, and Kelleher with the GIS of Majumdar. It would have been obvious to modify because doing so allows wayfinding systems to capture, store, analyze, and manage all types of geographical data, enhancing the accuracy or amount of location information obtained (see at least [0027])

Regarding Claim 12, Calman, Kurani, Delling, Grundberg, Kelleher, and Majumdar in combination teach all of the limitations of Claim 11 as discussed above, and Calman remains silent on:
wherein the GIS is further configured to plot the route. 
Majumdar teaches:
wherein the GIS is further configured to plot the route. (see at least [0044], wherein GIS augmentation function 130 generates a coordinate path, or route)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the wayfinding system of Calman, Kurani, Delling, Grundberg, and Kelleher with the GIS of Majumdar. It would have been obvious to modify because doing so allows wayfinding systems to capture, store, analyze, and manage all types of geographical data, enhancing the accuracy or amount of location information obtained (see at least [0027])

Regarding Claim 13, Calman, Kurani, Delling, Grundberg, Kelleher, and Majumdar in combination teach all of the limitations of Claim 11 as discussed above, and Calman additionally teaches:
wherein the GIS is further configured to determine a time estimate (see at least [0023], wherein the length of time the user will spend on the route is estimated)
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Calman in view of Kurani, Delling, and Grundberg.

Regarding Claim 14, Calman teaches:
A non-transitory computer-readable storage medium having stored thereon  an electronic facility map, a facility directory, facility metadata, item information (see at least [0036], wayfinding chip 380 of mobile device 300 that stores facility maps, planogram data (facility metadata), and data associated with products in a facility (item information)) and computer-executable instructions (see at least [0008]) that, when executed by a processor of a mobile device (see at least figure 3, mobile device 300), cause the processor of the mobile device to execute a mobile wayfinding application (see at least figure 3, wayfinding application 321) for integration into a wayfinding system (see at least figure 2) for providing a route between waypoints within a facility (see at least figure 1), wherein the mobile wayfinding application causes the mobile device to:
present a user interface on a display of the mobile device; (see at least [0040], user interface 336/340 of mobile device 300)
receive a user selection of the plurality of items as a set of waypoints via the user interface; wherein each waypoint represents a location within the facility (see at least [0050], wherein the user inputs at least one product via the mobile device interface, the locations of the products forming waypoints to be routed to and [0022], wherein each product requested, or waypoint, has a location in the facility)
set, by a central processing unit of the mobile device, one or more requirements for plotting a route traversing the set of waypoints; (see at least [0064]-[0067], wherein the requirements for determining the route include user preferences, ease of transport, product order, user goals, etc.)
Calman remains silent on:
store a facility directory,
display the facility directory via the user interface, 
wherein the facility directory lists a plurality of items; and wherein each of the plurality of items is associated with at least one location within the facility;
generate, by a central processing unit of the mobile device, a navigation graph of the traversable areas connecting the set of waypoints based on the facility metadata,
wherein the navigation graph includes nodes representing the set of waypoints and at least one of turns, intersections, and obstructions; 
determine, by a graphics processing unit of the mobile device, a shortest traversable path between each waypoint and every other waypoint based on the navigation graph,
wherein generating the navigation graph by the central processing unit and determining the shortest traversable path between each waypoint and every other waypoint is performed concurrently
and plot, by the graphics processing unit, the route traversing the set of waypoints, wherein the route is plotted according to the one or more requirements.
However, Calman does teach a method of determining a route to each product via the shortest absolute distance from the user to the product (see at least [0062]) and providing the route to the user (see at least [0069]), although not via a navigation graph. 
Kurani teaches:
store a facility directory, (see at least [0026], wherein the mobile device stores a product database, or list of items sold at a store, for a facility)
display the facility directory via the user interface, wherein the facility directory lists a plurality of items; and wherein each of the plurality of items is associated with at least one location within the facility; (figure 3, wherein the user selects waypoints via a product list displayed on the user interface and [0066], wherein the product database, or facility directory includes the location(s) associated with the product within the merchant location, or facility)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Calman with the facility directory and facility directory display of Kurani. It would have been obvious to modify because doing so allows users selecting products to visit in a store to be provided with targeted recommendations in combination with the merchant’s directory, as recognized by Kurani (see at least [0002] and [0015]). 
Delling teaches:
generate, by a central processing unit of the mobile device (see at least figure 2, step 210 and Claim 18, wherein the CPU generates preprocessed data comprising a navigation graph), a navigation graph of the traversable areas connecting the set of waypoints (see at least [0043]-[0046] and figure 3, steps 320-330, wherein an overlay graph H (navigation graph) is generated by partitioning the received network (metadata) into cells containing all vertices (waypoints) connected by boundary edges. This generation is performed in the metric-independent preprocessing step.)
wherein the navigation graph includes nodes representing at least one of turns, intersections, and obstructions; (see at least [0035], wherein the navigation graph includes vertices (nodes) representing intersections, Due to the “at least one” limitation used, any prior art where the navigation graph includes nodes representing intersections reads on this limitation)
determine, by a graphics processing unit of the mobile device, a shortest traversable path between each waypoint and every other waypoint based on the navigation graph;  (see at least [0048] and figure 3, wherein a shortest path is determined for every pair of boundary vertices in each cell, or each waypoint and every other waypoint, based on the overlay graph H. This determining is performed in the metric customization step. Additionally, see at least [0047], figure 2, step 220, figure 3, step 340, and Claims 1, 7, 14, and 18, wherein the metric customization step is performed by the GPU of the mobile device.)
wherein generating the navigation graph by the central processing unit and determining the shortest traversable path between each waypoint and every other waypoint is performed concurrently (see at least [0121]-[0122] and figure 12, steps 1210-1220, wherein the metric-independent preprocessing phase (generation of the navigation graph, as discussed above), and the metric customization phase (determining the shortest traversable path between each waypoint, as discussed above) are performed in parallel in order to reduce GPU-CPU data transfer time needed)
and wherein the route is optimized in real-time (see at least [0034], [0038], and [0041], wherein the route is optimized in view of various metrics in real-time)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Calman and Kurani with Delling’s technique of concurrently using the CPU to generate a navigation graph and using the GPU to determine a shortest path between each waypoint. It would have been obvious to modify because doing so enables real-time queries and fast metric updates by utilizing the GPU to increase performance, as recognized by Delling (see at least [0005]-[0007] and [0122]).
Grundberg teaches:
a navigation graph … based on the facility metadata; wherein the navigation graph includes nodes representing the set of waypoints; (see at least [0068]-[0069] and figure 4, wherein the user terminal (containing a CPU 142) takes the list of items to route to and generates an undirected graph with the item locations (waypoints) from facility metadata as nodes)
and plot, by the graphics processing unit (see at least [0093], wherein processor 142 includes logic to decode media files, or a GPU), the route traversing the set of waypoints, wherein the route is plotted according to the one or more requirements. (see at least [0071], wherein a traveling salesman problem or similar algorithm is used to plot a route traversing all of the waypoints)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Calman, Kurani, and Delling with the navigation graph generation including nodes representing waypoints of Grundberg. It would have been obvious to modify because doing so allows dynamic optimized routing for users, allowing users to be given an individually tailored route through a facility, as recognized by Grundberg (see at least [0006]-[0011]). 

Claims 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Calman in view of Grundberg and Delling.

Regarding Claim 15, Calman teaches:
A method for plotting a route, on an electronic facility map, between waypoints within a facility, the method comprising: (see at least figures 1 and 5A-5B)
wherein each waypoint represents a location within the facility, and where at least one waypoint represents an item; (see at least [0050], wherein the user inputs at least one product via the mobile device interface, the locations of the products forming waypoints to be routed to and [0022], wherein each product requested, or waypoint, has a location in the facility)
setting one or more requirements for plotting a route traversing the set of waypoints; (see at least [0064]-[0067], wherein the requirements for determining the route include user preferences, ease of transport, product order, user goals, etc.)
Calman remains silent on:
generating a navigation graph of traversable areas connecting a set of waypoints; 
and wherein the navigation graph includes nodes representing the set of waypoints and at least one of turns, intersections, and obstructions;
determining a shortest traversable path between each waypoint and every other waypoint based on the navigation graph; 
and plotting the route traversing the set of waypoints, wherein the route is plotted according to the one or more requirements.
However, Calman does teach a method of determining a route to each product via the shortest absolute distance from the user to the product (see at least [0062]) and providing the route to the user (see at least [0069]), although not via a navigation graph. 
Grundberg teaches:
generating a navigation graph of the traversable areas connecting the set of waypoints; (see at least [0068]-[0069] and figure 4, wherein the user terminal (containing a CPU 142) takes the list of items to route to and generates an undirected graph with the item locations (from facility metadata) as nodes)
determining a shortest traversable path between each waypoint and every other waypoint based on the navigation graph; (see at least [0083]-[0084], wherein the edges between nodes in the graph are set as the shortest possible distances between each pair of nodes determined from crowdsourced data)
and plotting the route traversing the set of waypoints, wherein the route is plotted according to the one or more requirements. (see at least [0071], wherein a traveling salesman problem or similar algorithm is used to plot a route traversing all of the waypoints)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the routing method and requirements setting of Calman with the navigation graph generation, shortest traversable path determination, and route plotting of Grundberg. It would have been obvious to modify because doing so allows dynamic optimized routing for users, allowing users to be given an individually tailored route through a facility, as recognized by Grundberg (see at least [0006]-[0011]).
Delling teaches:
wherein the navigation graph includes nodes representing at least one of turns, intersections, and obstructions; (see at least [0035], wherein the navigation graph includes vertices (nodes) representing intersections, Due to the “at least one” limitation used, any prior art where the navigation graph includes nodes representing intersections reads on this limitation)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Calman and Grundberg with Delling’s technique of the navigation graph including nodes representing intersections. It would have been obvious to modify because doing so enables real-time queries and fast metric updates by utilizing the GPU to increase performance, as recognized by Delling (see at least [0005]-[0007] and [0122]).

Regarding Claim 16, Calman, Grundberg, and Delling in combination teach all of the limitations of Claim 15 as discussed above, and Calman additionally teaches:
displaying the route on the electronic facility map. (see at least [0082] and figure 6)

Regarding Claim 17, Calman, Grundberg, and Delling in combination teach all of the limitations of Claim 15 as discussed above, and Calman additionally teaches:
receiving a user selection of items as the set of waypoints (see at least [0050], wherein the user inputs at least one product via the mobile device interface, the locations of the products forming waypoints to be routed to)

Regarding Claim 18, Calman, Grundberg, and Delling in combination teach all of the limitations of Claim 15 as discussed above, and Calman additionally teaches:
receiving one or more updates; adjusting the route based on the one or more updates; and displaying the adjusted route on the facility map (see at least [0073]-[0074] and figure 5B, steps 514 and 522-524, wherein the mobile device receives updates of the user’s location and adjust the routes based on any deviations from the route)

Regarding Claim 20, Calman, Grundberg, and Delling in combination teach all of the limitations of Claim 15 as discussed above, and Calman remains silent on:
wherein the navigation graph is generated concurrent to the determination of the shortest traversable path between each waypoint and every other waypoint. 
Grundberg teaches:
wherein the navigation graph is generated concurrent to the determination of the shortest traversable path between each waypoint and every other waypoint. (see at least [0083]-[0084], wherein the edges between nodes in the graph are set as the shortest possible distances between each pair of nodes determined from crowdsourced data during graph building. The steps of determining the shortest traversable path between nodes is a part of the graph building)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the method of Calman, Grundberg, and Delling with the concurrent graph generation and shortest traversable path determination of Grundberg. It would have been obvious to modify because doing so allows dynamic optimized routing for users, allowing users to be given an individually tailored route through a facility, as recognized by Grundberg (see at least [0006]-[0011]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Calman, Grundberg, and Delling as applied to claims above, and further in view of Silverstein.


Regarding Claim 19, Calman, Kurani, Delling, and Grundberg in combination teach all of the limitations of Claim 15 as discussed above, and Calman teaches
determining a time estimate to traverse the plurality of waypoints; (see at least [0023], wherein the length of time the user will spend on the route is estimated)
Calman remains silent on:
and adjusting the route to traverse the waypoints within the time estimate
Silverstein teaches:
and adjusting the route to traverse the waypoints within the time estimate
 (see at least [0082] and figure 3, step 219)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the wayfinding system of Calman, Kurani, Delling, and Grundberg with the time-based route adjustment of Silverstein. It would have been obvious to modify because doing so allows users of indoor wayfinding systems to reach their destinations in time, as recognized by Silverstein (see at least [0012]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Selena M. Jin whose telephone number is (408)918-7588. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.J./Examiner, Art Unit 3667       
                                                                                                                                                                                                 /RACHID BENDIDI/Primary Examiner, Art Unit 3667